In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                               ________________
                               NO. 09-17-00323-CR
                               NO. 09-17-00324-CR
                               NO. 09-17-00325-CR
                               ________________

                     ROY LEE ANDERSON III, Appellant

                                         V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 252nd District Court
                         Jefferson County, Texas
              Trial Cause Nos. 07-02292, 13-17025, 13-17026
__________________________________________________________________

                          MEMORANDUM OPINION

      Pursuant to plea bargain agreements, Roy Lee Anderson III pleaded guilty to

aggravated assault with a deadly weapon, possession of a controlled substance

(cocaine) with intent to deliver, and possession of a controlled substance (codeine)

with intent to deliver. In each case, the trial court found the evidence sufficient to

find Anderson guilty, but deferred further proceedings and placed Anderson on

community supervision for ten years. The State subsequently filed motions to revoke
                                              1
Anderson’s unadjudicated community supervision. In all three cases, Anderson

pleaded “true” to two violations of the conditions of his community supervision. In

each case, the trial court found that Anderson had violated the conditions of his

community supervision and found Anderson guilty. The trial court orally

pronounced a sentence of seven years of confinement in the aggravated assault case,

eight years of confinement in the case involving cocaine, and seven years of

confinement in the case involving codeine.

      Anderson’s appellate counsel filed Anders briefs that present counsel’s

professional evaluation of the records and conclude that the appeals are frivolous.

See Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex.

Crim. App. 1978). On January 29, 2018, we granted an extension of time for

Anderson to file pro se briefs. We received no response from Anderson. We have

reviewed the appellate records, and we agree with counsel’s conclusion that no

arguable issues support the appeals. Therefore, we find it unnecessary to order

appointment of new counsel to re-brief the appeals. Cf. Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991).

      In the aggravated assault with a deadly weapon case, appeal number 09-17-

00323-CR, trial cause number 07-02292, we noted that the judgment incorrectly

reflects that Anderson was sentenced to a term of eight years of confinement, but the

                                             2
trial court’s oral pronouncement stated that Anderson was sentenced to seven years.

This Court informed the parties by letter and inquired whether the parties agree that

reformation of the judgment in that cause was necessary, and the parties informed

the Court that the parties so agree. Anderson’s counsel filed an agreed motion to

reform the judgment in trial cause number 07-02292. This Court has the authority to

reform the trial court’s judgment to correct a clerical error. See Bigley v. State, 865
S.W.2d 26, 27 (Tex. Crim. App. 1993); see also Tex. R. App. P. 43.2(b). We

therefore reform the trial court’s judgment in trial cause number 07-02292 to read

that Anderson was sentenced to seven years of confinement. We affirm the trial

court’s judgment in trial cause number 07-02292 as reformed, and we affirm the trial

court’s judgments in trial cause numbers 13-17025 and 13-17026.1

      AFFIRMED AS REFORMED; AFFIRMED.


                                              ______________________________
                                                     STEVE McKEITHEN
                                                         Chief Justice

Submitted on May 15, 2018
Opinion Delivered June 13, 2018
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.


      1
        Anderson may challenge our decision in these cases by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                              3